DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 02/23/2022.
	Claims 1-3, 8, 15, 17, 18, 21, 25, 27, 33, 34, 41, 46-49, 52, 55, and 56 are pending.
	Claims 46-49, 52, 55, and 56 are withdrawn as being drawn to non-elected groups or species.
Claims 1-3, 8, 15, 17, 18, 21, 25, 27, 33, 34, and 41 are currently under consideration to the extent that they read upon Applicant’s elected species.
NOTE: Applicant elected – 
Flumioxazin as the protoporphyrinogen oxidase inhibitor
Citric acid as the acid of the effervescent agent
Sodium bicarbonate as the base of the effervescent agent
The presence of an encapsulating film
The presence of an algaecide

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 15, 17, 18, 21, 25, 34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clipper (2016) and Ogawa et al (EP 0565354)(IDS Reference).
	Clipper teaches an herbicidal composition with an active ingredient of flumioxazin (see entire document for instance, page 3, first paragraph).  Said herbicide is utilized to control weeds and algae (see entire document, for instance, page 3, second paragraph).  
	Clipper, while teaching the instantly elected flumioxazin for treatment of water algae, does not directly teach the presence of the additional components, such as an effervescent additive comprising the instantly elected citric acid and sodium bicarbonate or a secondary active.  
	Ogawa teaches a tableted composition containing a pesticidally active ingredient, a solid acid, a carbonate, and excipients that exhibits improved disintegrability and dispersibility in water and diffusibility into water, and has a stable effect as an agent for controlling pests and weeds or as a plant growth regulator (see entire document for instance, Abstract).  The pesticidally active ingredient is taught as being selected from the group consisting of flumioxazine either alone or in combination with other 3, which is notably denser than water which has a density of 1 g/cm3, therefore, the tablets of Ogawa would sink.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the tableted delivery composition, including the effervescent component citric acid and sodium bicarbonate and a secondary pesticidal agent, of Ogawa for delivering the flumioxazin of Clipper.  One would have been motivated to do so since Clipper teaches the benefits of Flumioxazin, wherein Ogawa provides a delivery mechanism whereby the composition exhibits improved disintegrability and dispersibility in water and diffusibility into water, and has a stable effect as an agent for controlling pests and weeds or as a plant growth regulator, and directly teaches that sodium bicarbonate and citric acid are preferred components, and mixtures of pesticidal agents.  There would be a reasonable expectation of success since both references are directed to the same field of endeavor wherein Ogawa teaches that Flumioxazin (the active taught in Clipper) is one of the known useful pesticidal components of Ogawa.  

Claims 1-3, 8, 15, 17, 18, 21, 25, 27, 33, 34, and 41 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Clipper (2016) and Ogawa et al (EP 0565354)(IDS Reference) as applied to claims 1-3, 8, 15, 17, 18, 21, 25, 34, and 41 above, and further in view of Croze et al (US 627156)(IDS Reference).
	The teachings of Clipper and Ogawa are set forth above.
	Clipper and Ogawa, while teaching the instantly claimed composition, does not directly teach the coating as claimed in claims 27 and 33.
	Croze teaches an agrochemical effervescent composition in a containerization system, wherein the containerization system comprises a bag whose wall is a film consisting of a film-forming material which is soluble or dispersible in water (see entire document, for instance, Abstract and column 11, example 2).  Croze teaches that the bag dissolves within 3 minutes (see entire document, for instance, column 14, last paragraph).  Croze additionally teaches that utilizing a film-forming material based containerization system has an acknowledged benefit of convenience (see entire document for instance, column 1, lines 15-19).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention, to utilize the containerization system of Crose for the composition of Clipper and Ogawa.  One would have been motivated to do so since Croze teaches that by having a film-forming material based containerization system is known to be convenient for farmers.  There would be a reasonable expectation of success in the combination since all three references are directed to agrochemical compositions that can be utilized in water systems, wherein Croze teaches placing an effervescent agrochemical composition within a containerization composition for the purpose of convenience.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611